Schedules and attachments have been omitted but will
be provided to the Commission upon request
 
SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is dated as of January 26,
2006 among Tasker Capital Corp., a Nevada corporation (the “Company”), Emerging
Growth Equities, Ltd., a Pennsylvania limited partnership (the “Placement
Agent”) and the purchasers identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).


WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company as more fully described in this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:


ARTICLE I
DEFINITIONS


1.1             Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated in this Section 1.1:


“Action” shall have the meaning ascribed to such term in Section 3.1(j).


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.


“Closings” means the Initial Closing and each Subsequent Closing.


“Closing Date” means the date of (i) the Initial Closing; and (ii) each
Subsequent Closing, respectively.


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.
- 1 -

--------------------------------------------------------------------------------



“Company Counsel” means Morse, Barnes-Brown & Pendleton, P.C., 1601 Trapelo
Road, Waltham, Massachusetts 02451 (Tel. No. (781) 622-5930; Fax No. (781)
622-5933).


“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1 hereof.


“Escrow Agreement” means the Escrow Agreement, dated the date hereof, among the
Company, the Placement Agent and the Purchasers, in the form of Exhibit A
attached hereto.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“GAAP” shall have the meaning ascribed to such term in Section 3.1(h) hereof.


“Initial Closing” shall have the meaning ascribed to such term in Section 2.1
hereof.


“Liens” shall have the meaning ascribed to such term in Section 3.1(a) hereof.


“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including without limitation costs of preparation and
reasonable attorneys’ fees.


“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b) hereof.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Placement Agent” means Emerging Growth Equities, Ltd., a Pennsylvania limited
partnership with a principal place of business at Parkview Tower, 1150 First
Avenue, Suite 600, King of Prussia, Pennsylvania 19406.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Purchase Price” means US $0.70 per Share.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.

- 2 -

--------------------------------------------------------------------------------



“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Shares and the Warrant Shares by each Purchaser as provided for in the
Registration Rights Agreement.


“Required Approvals” shall have the meaning ascribed to such term in


Section 3.1(e) hereof.


“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future upon exercise
or conversion in full of all Warrants, ignoring any conversion or exercise
limits set forth therein.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h)
hereof.


“Securities” means the Shares, the Warrants and the Warrant Shares.


“Securities Act” means the Securities Act of 1933, as amended.


“Shares” means the shares of Common Stock issued and sold pursuant to this
Agreement, together with any shares of Common Stock issued upon a stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing following the Closing Date.


“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount”, in United States Dollars.


“Subsequent Closing” shall have the meaning ascribed to such term in Section 2.1
hereof.


“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
attached hereto.


“Trading Day” means any day during which the Trading Market shall be open for
business.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: OTC Bulletin
Board, the American Stock Exchange, the New York Stock Exchange, the Nasdaq
National Market or the Nasdaq SmallCap Market.


- 3 -

--------------------------------------------------------------------------------



“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement.


“Warrants” means collectively the Common Stock purchase warrants, in the form of
Exhibit C delivered to the Purchasers at each Closing in accordance with Section
2.2 hereof, which Warrants shall be exercisable immediately and for a term of 5
years. Each Warrant shall be exercisable for shares of the Company’s Common
Stock in an amount equal to each Purchaser’s Subscription Amount divided by the
Purchase Price, with an exercise price equal to $1.00, such exercise price and
number of shares subject to adjustment from time to time as set forth in the
form of Warrant.


“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.


ARTICLE II
PURCHASE AND SALE


2.1             Closings. The initial closing (the “Initial Closing”) of the
transactions hereunder shall take place at the offices of Company Counsel or at
such other location as the Company and the Placement Agent shall mutually agree
after the receipt by the Company of subscriptions for Shares from Purchasers
with an aggregate Purchase Price of at least $8,000,000 and after it has been
determined that all conditions in this Agreement and the Escrow Agreement have
been met in the sole and absolute discretion of the Company and the Placement
Agent. Following the Initial Closing, the Company may, at subsequent closings
(the “Subsequent Closings” and each a “Subsequent Closing”), accept additional
subscriptions for Shares from Purchasers until such time as the Company has
issued Shares with an aggregate Purchase Price equal to $12,000,000. At each
Closing, the Company agrees to issue and sell to each Purchaser participating at
such Closing, and, subject to the terms and conditions contained herein, each
such Purchaser severally agrees to purchase, an amount of the Shares set forth
on the signature page to this Agreement. At each Closing, in accordance with the
Escrow Agreement, funds equal to the Subscription Amount of each Purchaser shall
be delivered to the Company and the Company shall deliver to each such Purchaser
his, her or its respective Shares and Warrants as provided herein and the other
items set forth in Section 2.2 issuable at such Closing.


2.2             Conditions to Closing. Each Closing shall be subject to the
following conditions and deliveries being met on such Closing’s Closing Date:


(a)             At or prior to the Closing, unless otherwise indicated below,
the Company shall deliver or cause to be delivered to each Purchaser
participating in such Closing the following:


- 4 -

--------------------------------------------------------------------------------


 
(i)             a stock certificate evidencing the Shares purchased by such
Purchaser, registered in the name of such Purchaser;


(ii)             a Warrant registered in the name of such Purchaser;


(iii)             the Registration Rights Agreement, duly executed by the
Company;


(iv)             this Agreement, duly executed by the Company; and


(v)             a legal opinion of Company Counsel, in the form of Exhibit D
attached hereto.


(b)             At or prior to the Closing, each Purchaser participating in such
Closing shall deliver or cause to be delivered to the Company the following:


(i)             such Purchaser’s Subscription Amount in accordance with the
Escrow Agreement;


(ii)             a facsimile and an original signature page of this Agreement,
duly executed by such Purchaser;


(iii)             a facsimile and an original signature page of the Registration
Rights Agreement duly executed by such Purchaser; and


(iv)             a facsimile and an original signed Accredited Investor
Confirmation.


(c)             It shall be a condition to the obligation of the Company, on the
one hand, to issue and sell the Shares and the Warrants to be issued and sold at
a Closing, and of the Purchasers participating in a Closing, on the other hand,
to purchase such Shares and Warrants, that all representations and warranties of
the other party(ies) contained herein shall remain true and correct as of the
Closing Date of such Closing and all covenants and obligations of the other
party(ies) shall have been fully performed or otherwise satisfied or waived if
due on or prior to such date, including the conditions to release the funds held
in escrow as set forth in Section 3 of the Escrow Agreement.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1             Representations and Warranties of the Company. Except as set
forth under the corresponding section of the disclosure schedules delivered to
the Purchasers concurrently herewith (the “Disclosure Schedules”) which
Disclosure Schedules shall be deemed a part hereof, the Company hereby makes the
representations and warranties set forth below to each Purchaser:

- 5 -

--------------------------------------------------------------------------------



(a)             Subsidiaries. All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any lien, charge, security interest, encumbrance,
right of first refusal or other restriction (collectively, “Liens”), and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights.


(b)             Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as described in its SEC Reports. Neither the Company nor any Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to do business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate: (i)
adversely affect the legality, validity or enforceability of any Transaction
Document, (ii) have or result in or be reasonably likely to have or result in a
material adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) adversely impair the Company's ability
to perform fully on a timely basis its obligations under any of the Transaction
Documents (any of (i), (ii) or (iii), a “Material Adverse Effect”).


(c)             Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder or thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby or thereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company other than Required Approvals. Each of the Transaction
Documents has been (or upon delivery will be) duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and general principles of equity.


(d)             No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) subject to obtaining the Required Approvals, conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or result in a Material
Adverse Effect.

- 6 -

--------------------------------------------------------------------------------



(e)             Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing with the Commission of the
Registration Statement and the consent of the Commission to the effectiveness
thereof, (ii) the notice and/or application(s) to each applicable Trading Market
for the issuance of the Shares and the Warrants and the listing of the Shares
and the Warrant Shares for trading thereon in the time and manner required
thereby and any required approvals of such Trading Market thereof, (iii) the
filing of Form D with the Commission and applicable Blue Sky filings and (iv)
the filings required pursuant to Section 4.3 hereunder (collectively, the
“Required Approvals”).


(f)             Issuance of the Shares and Warrants. The Shares and Warrants are
duly authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
non-assessable, free and clear of all Liens. Any Warrant Shares, when issued and
paid for in accordance with the warrant certificate, will be duly authorized and
validly issued, fully paid and nonassessable, free and clear of all Liens. The
Company has reserved from its duly authorized capital stock a number of shares
of Common Stock for issuance of the Warrant Shares at least equal to the
Required Minimum on the date hereof. The Company has not, and to the knowledge
of the Company, no Affiliate of the Company has sold, offered for sale or
solicited offers to buy or otherwise negotiated in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Purchasers, or that
would be integrated with the offer or sale of the Shares for purposes of the
rules and regulations of any Trading Market.

- 7 -

--------------------------------------------------------------------------------



(g)             Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock of the Company is set forth on Schedule
3.1(g) of the Disclosure Schedules attached hereto. No securities of the Company
are entitled to preemptive or similar rights, and no Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as contemplated hereby and as set forth on Schedule 3.1(g), there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issuance and sale of the Shares and Warrants will not obligate the Company
to issue shares of Common Stock or other securities to any Person (other than
the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Shares. Except as disclosed in the SEC Reports, there
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
stockholders.


(h)             SEC Reports; Financial Statements. Except as otherwise disclosed
in the SEC Reports, the Company has filed all reports required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law to file such material) (the foregoing materials
being collectively referred to herein as the “SEC Reports”). All SEC Reports
filed within the 10 days preceding the date hereof have been made available to
the Purchasers. Since the fiscal year end 2004, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Since the fiscal year
end 2004, the financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company and its consolidated subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal
year-end audit adjustments.

- 8 -

--------------------------------------------------------------------------------



(i)             Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports: (i) there has been no event, occurrence or development that has
had or that could result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing Company stock
option or similar plans.


(j)             Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which: (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Shares or (ii) could, if there were an unfavorable decision, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor, to the knowledge of the
Company, any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. The Company does not
have pending before the Commission any request for confidential treatment of
information. There has not been, and to the knowledge of the Company, there is
not pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.


(k)             Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, except in each case as could not, individually or in the
aggregate, have or result in a Material Adverse Effect.

- 9 -

--------------------------------------------------------------------------------



(l)             Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.


(m)             Regulatory Permits. Except as otherwise described in the SEC
Reports, the Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect (“Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Material Permit.


(n)             Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held under
valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance.


(o)             Patents and Trademarks. The Company and the Subsidiaries have,
or have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of the
Company, (i) all such Intellectual Property Rights are enforceable and (ii)
there is no existing infringement by another Person of any of the Intellectual
Property Rights.


(p)             Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged. To the Company’s knowledge, such
insurance contracts and policies are accurate and complete. Neither the Company
nor any Subsidiary has any reason to believe it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

- 10 -

--------------------------------------------------------------------------------



(q)             Transactions With Affiliates and Employees. Except as required
to be set forth in the SEC Reports, none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.


(r)             Certain Fees. Except as set forth on Schedule 3.1(r), the
Company has not engaged or retained any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person and has not
agreed to pay any commissions or other fees to any of the same with respect to
the transactions contemplated by this Agreement.


(s)             Private Placement. Assuming the accuracy of the representations
and warranties of the Purchasers set forth in Sections 3.2(b)-(f), the offer,
issuance and sale of the Shares and Warrants to the Purchasers as contemplated
hereby are exempt from the registration requirements of the Securities Act and
do not contravene the rules and regulations of the Company’s current Trading
Market.


(t)             Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.


(u)             Tax Status. The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.

- 11 -

--------------------------------------------------------------------------------



(v)             No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor, to the knowledge of the Company, any of
its directors or officers (i) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to the sale and issuance of the Shares or the Warrants,
or (ii) made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Shares, the Warrant Shares or the Warrants under the Securities Act or made any
“directed selling efforts” as defined in Rule 902 of Regulation S.


(w)             Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(x)             Sarbanes-Oxley. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
each Closing Date, and the rules and regulations promulgated thereunder.


(y)             Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares and Warrants, will
not be or be an Affiliate of an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


(z)             No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.

- 12 -

--------------------------------------------------------------------------------



3.2             Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants to the
Company as follows:


(a)             Organization; Authority. If the Purchaser is not an individual,
such Purchaser is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations thereunder. If the Purchaser is not an
individual, the purchase by such Purchaser of the Shares hereunder has been duly
authorized by all necessary action on the part of such Purchaser. Each of this
Agreement and the Registration Rights Agreement has been duly executed by such
Purchaser if the Purchaser is not an individual, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors' rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.


(b)             Investment Intent. Such Purchaser is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof, without prejudice, however, to
such Purchaser’s right, subject to the provisions of this Agreement, at all
times to sell or otherwise dispose of all or any part of such Securities
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws. Nothing contained herein shall be deemed a
representation or warranty by such Purchaser to hold Securities for any period
of time or limit such Purchaser’s right to sell the Securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws. Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not have any agreement
or understanding, directly or indirectly, with any Person to distribute any of
the Securities.


(c)             Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, and currently anticipates that
on each date on which it exercises any Warrants it will be, an “accredited
investor” as defined in Rule 501(a) under the Securities Act. If the Purchaser
is not an individual, such Purchaser has not been formed solely for the purpose
of acquiring the Securities. Such Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act.


(d)             Experience of such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

- 13 -

--------------------------------------------------------------------------------



(e)             General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.


(f)             SEC Reports and Risk Factors. Such Purchaser has read and
reviewed the Company’s SEC Reports and the Risk Factors contained in the
Prospectus dated November 2, 2005 and the Prospectus Supplement dated November
17, 2005 (which were part of Registration Nos. 333-115514, 333-119065,
333-121052 and 333-122383 (the “Risk Factors”) and has had the opportunity to
ask questions of Company representatives regarding the contents of such SEC
Reports and the Risk Factors. Each Purchaser has relied on the SEC Reports and
the Risk Factors in conjunction with its investment decision-making process.


(g)             Certain Fees. Such Purchaser has not engaged or retained any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person and has not agreed to pay any commissions or other
fees to any of the same with respect to the transactions contemplated by this
Agreement.


ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES


4.1             Transfer Restrictions.


(a)             The Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or in a non-sale transaction to an Affiliate of a Purchaser, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.


(b) Each Purchaser, severally and not jointly with the other Purchasers, agrees
to the imprinting, so long as is required by this Section 4.1(b), of the
following legend on any certificate evidencing Securities:


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

- 14 -

--------------------------------------------------------------------------------



The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement or grant a security interest in
some or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and, if required
under the terms of such arrangement, such Purchaser may transfer pledged or
secured Securities to the pledgees or secured parties. Such pledge or transfer
would not be subject to approval of the Company and no legal opinion of legal
counsel of the pledgee, secured party or pledgor shall be required in connection
therewith. Further, no notice shall be required of such pledge. At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder.


(c)             The Company agrees that following such time as such legend is no
longer required, it will, no later than three Trading Days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
certificate representing the Shares, or the Warrant Shares, as applicable,
issued with a restrictive legend (such third Trading Day, the “Legend Removal
Date”), together with all necessary documentation relating to the legend removal
request, deliver or cause to be delivered to such Purchaser a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section.


4.2             Exercise Procedures. The form of Notice of Exercise included in
the Warrants set forth the totality of the procedures required of the Purchasers
in order to exercise the Warrants. No additional legal opinion or other
information or instructions shall be required of the Purchasers to exercise
their Warrants. The Company shall honor exercises of the Warrants and shall
deliver Warrant Shares in accordance with the terms, conditions and time periods
set forth in the Transaction Documents.

- 15 -

--------------------------------------------------------------------------------



4.3             Securities Laws Disclosure; Publicity. The Company shall, by
8:30 a.m. Eastern time on the second Trading Day following the date of this
Agreement, issue a press release or file a Current Report on Form 8-K reasonably
acceptable to each Purchaser disclosing all material terms of the transactions
contemplated hereby. The Company and the Purchasers shall consult with each
other in issuing any press releases with respect to the transactions
contemplated hereby and neither the Company nor any Purchaser shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of any Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld, except if such disclosure is required by law, in which
case the disclosing party shall promptly provide the other party with prior
notice of such public statement or communication. Notwithstanding the foregoing,
other than in any registration statement filed pursuant to the Registration
Rights Agreement and filings related thereto, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide each Purchaser with prior notice of such disclosure.


4.4             Use of Proceeds. The Company shall use the net proceeds from the
sale of the Shares hereunder for working capital purposes including poultry
processing, seafood processing, UnifreshÔ Footbath concentrate and UnifreshÔ Pen
Spray concentrate and other products and/or businesses the Company deems
necessary, and not for the satisfaction of any portion of the Company’s past due
payables outstanding as of December 31, 2005 (other than payment of past due
payables existing as of December 31, 2005 in an amount not to exceed $500,000),
to redeem any Company equity or equity-equivalent securities or to settle any
outstanding litigation.


4.5             Confidentiality. Each Purchaser agrees that he, she or it will
keep confidential and will not disclose, divulge or use for any purpose other
than to monitor his, her or its investment in the Company any confidential,
proprietary or secret information which such Purchaser may obtain from the
Company pursuant to financial statements, reports and other materials submitted
by the Company to such Purchaser pursuant to this Agreement or otherwise (but
not including the SEC Reports) (“Confidential Information”), unless such
Confidential Information is known, or until such Confidential Information
becomes known, to the public (other than as a result of a breach of this Section
4.5 by such Purchaser); provided, however, that a Purchaser may disclose
Confidential Information (i) to his, her or its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with monitoring his, her or its investment in the
Company, or (ii) as may otherwise be required by law, provided that the
Purchaser takes reasonable steps to minimize the extent of any such required
disclosure. 


4.6             Placement Agent. In consideration for services rendered by the
Placement Agent in placing the Securities, the Company has agreed to pay the
Placement Agent on each Closing Date a cash payment equal to six percent (6%) of
the gross proceeds from the sale of the Securities at each such Closing sold
pursuant to this Agreement and to issue to the Placement Agent on the last
Closing Date a Warrant, in the form attached as Exhibit C, exercisable for
shares of the Company’s Common Stock in an amount equal to six percent (6%) of
the gross proceeds from the sale of the Securities divided by the Purchase
Price, with an exercise price equal to $1.00, such exercise price and number of
shares subject to adjustment from time to time as set forth in the form of
Warrant, and exercisable immediately for a term of five (5) years.

- 16 -

--------------------------------------------------------------------------------



4.7             Furnishing of Information. As long as any Purchaser owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.


4.8             Additional Covenants of the Company. From and after the date
hereof, the Company hereby covenants and agrees as follows:


(a)             The Placement Agent shall have the opportunity to review any
changes or modifications, if any, made to certain existing agreements of the
Company, including but not limited to that certain Patent and Technology
Sub-License Agreement dated July 15, 2005 by and among the Company, Tasker
Products IP Holdings Corp. and Pharlo IP, LLC, that certain Exclusive Field of
Use License Agreement and Product Sale Agreement dated September 16, 2004, as
amended, by and among the Company, Wynn Starr Special Products, LLC, Pharlo
Citrus Technologies, Inc., Pharlo IP, LLC and Indian River Labs, and certain
Company employment agreements;


(b)             The Company shall take all necessary actions, including
preparation of proxy materials and solicitation of the Company’s shareholders in
connection with the next scheduled annual meeting of shareholders, to seek
shareholder approval to increase the size of the existing Board of Directors of
the Company from five to seven members;


(c)             The Company shall amend, if necessary, and as soon as reasonably
practicable, the Prospectus dated November 2, 2005 and the Prospectus Supplement
dated November 17, 2005 (which were part of Registration Nos. 333-115514,
333-119065, 333-121052 and 333-122383) and make the Prospectus and Prospectus
Supplement available for use by the listed selling stockholders; and


(d)             The Company shall take all actions necessary to appoint an
individual selected by the Purchasers, and reasonably agreeable to the Company’s
Board of Directors (the “Board”), to fill the existing vacancy on the Company’s
Board, and to appoint such individual to serve on the Board’s compensation
committee, and if so qualified, the audit committee. The Company further
covenants and agrees that it will take all actions necessary to ensure that such
individual will be included on the Company’s slate of Board nominees submitted
for a shareholder vote at the Company’s next scheduled annual meeting of
shareholders.


(e)             The Company shall permit the Purchasers, acting by a majority
vote, to designate a person to attend and observe (in person or telephonically)
presentations to and matters before the Board; provided, however, that such
designee shall remove himself or herself prior to any Board vote or taking of
formal Board action, if such removal is requested by the Board.

- 17 -

--------------------------------------------------------------------------------





ARTICLE V
MISCELLANEOUS


5.1             Fees and Expenses. The parties shall be responsible for their
own legal and other expenses, if any, in connection with this transaction.


5.2             Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


5.3             Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified on the signature page attached hereto prior to 5:30
p.m. (Boston time) on a Trading Day and an electronic confirmation of delivery
is received by the sender, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:30 p.m. (Boston time) on any Trading Day, (c) the next Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such notices and communications are
those set forth on the signature pages hereof, or such other address as may be
designated in writing hereafter, in the same manner, by such Person.


5.4             Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed by the Company and the
Purchasers holding, together, a Majority of the Shares and Warrant Shares
(assuming for such purpose the exercise or conversion of all outstanding
Warrants into Warrant Shares). No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.


5.5             Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

- 18 -

--------------------------------------------------------------------------------



5.6             Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement and the Registration Rights Agreement to any
Person to whom such Purchaser assigns or transfers any Securities as long as
such Purchaser provides prompt notice to the Company.


5.7             No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.


5.8             Governing Law; Venue; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys' fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

- 19 -

--------------------------------------------------------------------------------



5.9               Survival. The representations and warranties contained herein
shall survive the Closing and the delivery, exercise of the Securities, as
applicable for the applicable statue of limitations.


5.10             Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) such document with the same force and effect as if such facsimile
signature page were an original thereof.


5.11             Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


5.12             Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity including without limitation, an affidavit of loss executed by the
Purchaser, if requested.


5.13             Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents. The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Purchasers.

- 20 -

--------------------------------------------------------------------------------



(Signature Pages Follow)



- 21 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
TASKER CAPITAL CORP.
 
Address for Notice:
     
By: /s/ JAMES BURNS
 
39 Old Ridgebury Road
Name: JAMES BURNS
 
Danbury, CT 06811
Title: EVP
 
203.730.4350 (phone)
   
203.730.4341 (fax)
           
With a copy to (which shall not constitute notice):
         
Joseph C. Marrow, Esq.
   
Morse, Barnes-Brown & Pendleton, P.C.
   
Reservoir Place
   
1601 Trapelo Road, Suite 205
   
Waltham, MA 02451
   
781.622.5930 (phone)
   
781.622.5933 (fax)
         
PLACEMENT AGENT
         
EMERGING GROWTH EQUITIES, LTD.
 
Address for Notice:
     
By: /s/ GREGORY J. BERLACHER
 
Parkview Tower
Name: GREGORY J. BERLACHER
 
1150 First Ave., Suite 600
Title: PRESIDENT & CEO
 
King of Prussia, PA 19406
   
Attn: Gregory J. Berlacher



- 22 -

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Investing Entity or
Individual:___________________________________________


Signature of Authorized Signatory of Investing Entity:
___________________________
Name of Authorized Signatory if not an Individual:___________________________
Title of Authorized Signatory if not an Individual____________________________
Email Address of Authorized Entity or Individual:___________________________


Address for Notice of Investing Entity or Individual:
 
 
 
Address for Delivery of Securities for Investing Entity or Individual (if not
same as above):


Subscription Amount:
Shares:

Warrant Shares:

EIN or SSN Number: [PROVIDE THIS UNDER SEPARATE COVER]


[SIGNATURE PAGES CONTINUE]



- 23 -

--------------------------------------------------------------------------------


 